Title: [From Thomas Jefferson to the Speaker of the House of Delegates, 31? May 1781]
From: Jefferson, Thomas
To: Virginia Assembly


        [Charlottesville, 31? May 1781. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1781, 1828 edn., p. 7 (31 May): “The Speaker laid before the House a letter from the Governor, enclosing one from Baron Steuben, with a representation of the present state of the Virginia line; which was read and ordered to be  referred to the committee of the whole House on the state of the Commonwealth.” TJ’s letter has not been found; the “one from Baron Steuben” is his to TJ of 28 May, which enclosed the state of the Virginia line, printed above.]
      